DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 06/14/2021, are acknowledged and entered.  Claims 31-33 have been newly added.  
Claims 1-2, 5-7, 13, 15-17, and 25-33 are pending and under examination.

Response to Arguments
Applicants' arguments, filed 06/14/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-2, 5-7, 13, 15-17, and 25-33 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 5, and 6 have been amended to recite a step of determining a subtherapeutic amount of a taxane that is insufficient for treatment of the ovarian cancer cell, wherein the subtherapeutic amount of the taxane is an amount that does not inhibit proliferation of the ovarian cancer cell by at least about 50%.
The claims also recite administering “the subtherapeutic amount of the taxane” to the subject or contacting the ovarian tumor with “the subtherapeutic amount of the taxane”.
Applicant points to in vitro working examples as providing written support for the amended in vitro that does not inhibit proliferation of the ovarian cancer cell by at least about 50%, not an amount of a taxane actually intended to be administered to a subject.
Accordingly, a person of ordinary skill in the art would not be apprised how “a  subtherapeutic amount of a taxane that is insufficient for treatment of the ovarian cancer cell, wherein the subtherapeutic amount of the taxane is an amount that does not inhibit proliferation of the ovarian cancer cell by at least about 50%” determined in a petri dish (in vitro) is actually administered to a subject (in vivo), i.e., what amount of a taxane is actually administered to a subject.
Again, the Examiner submits that Applicants do not disclose or describe any amounts of any taxane and do not disclose or describe any dosing regimens of any taxane. At bottom, while a person of ordinary skill in the art could contact ovarian cancer cells in a petri dish with different concentrations of a taxane, measure cell proliferation, and determine what concentrations in vitro do not inhibit proliferation of the ovarian cancer cell by at least about 50%, a person of ordinary skill in the art would not be apprised how such a “subtherapeutic amount” determined in vitro is actually intended to be administered to a subject (in vivo) as required by the claims.  For example, if a concentration of 5 M a taxane does not inhibit proliferation of the ovarian cancer cell by at least about 50% when contacted in vitro, it is totally unclear what amount of the taxane would actually be administered to a subject in vivo.

Response to Arguments
	Applicants argue they have amended claims 1, 5, and 6 to recite that the “subtherapeutic amount of the taxane” is “an amount that does not inhibit proliferation of [the ovarian tumor cells] by at least about 50%.” Applicants argue support for the amendment is found at Example 5. There, two different ovarian cancer models ID8 murine cells and TOV-11D human ovarian cancer cells, were treated with varying concentrations of Taxol to identify a dose that did not reproducibly inhibit growth by at least about 50%.
	In response, as clearly shown in FIG 2A, 5 nM Taxol inhibited proliferation of some ovarian cancer cells by more than 50% and some ovarian cancer cells by less than 50%.  
[AltContent: connector]
    PNG
    media_image1.png
    425
    716
    media_image1.png
    Greyscale

Thus, even the 5 nM concentration could reasonably both be construed as “a  subtherapeutic amount of a taxane that is insufficient for treatment of the ovarian cancer cell, wherein the subtherapeutic amount of the taxane is an amount that does not inhibit proliferation of the ovarian cancer cell by at least about 50%” AND at the same time NOT construed as such an amount.  However, even if the 1 nM concentration, in vitro, is such an amount, this is not an “amount” that one would administer to a subject as recited in the claims.  A person of ordinary skill in the art would not administer, for example, “1 nM Taxol” to a subject in vivo.  That is a concentration, not an amount of Taxol intended to be administered to a subject.
	Furthermore, as the same concentration (5 nM) is both an amount that does not inhibit proliferation of some ovarian cancer cells by at least about 50% but is also an amount that DOES inhibit proliferation of some ovarian cancer cells by at least about 50% (FIG. 2A), it is totally unclear whether such a concentration falls within the scope of the claims.  
	Applicants are respectfully reminded the claims are drawn to in vivo treatment of a subject, not contacting ovarian cancer cells in a petri dish.

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 13, 15-17, and 25-33 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.  This is a New Matter rejection.
Claims 1, 5, and 6 have been amended to recite a step of determining a subtherapeutic amount of a taxane that is insufficient for treatment of the ovarian cancer cell, wherein the subtherapeutic amount of the taxane is an amount that does not inhibit proliferation of the ovarian cancer cell by at least about 50%.  The claims also recite administering the subtherapeutic amount of the taxane to the subject or contacting the ovarian tumor with the subtherapeutic amount of the taxane.
The step of “determining a subtherapeutic amount of a taxane that is insufficient for treatment of the ovarian cancer cell, wherein the subtherapeutic amount of the taxane is an amount that does not inhibit proliferation of the ovarian cancer cell by at least about 50%” is New Matter.
The Specification expressly defines the term “subtherapeutic”:

    PNG
    media_image2.png
    213
    684
    media_image2.png
    Greyscale

The Specification does not disclose or describe “determining a subtherapeutic amount of a taxane that is insufficient for treatment of the ovarian cancer cell, wherein the subtherapeutic amount of the taxane is an amount that does not inhibit proliferation of the ovarian cancer cell by at least about 50%” as recited in the amended claims.  Rather, the subtherapeutic amount of a taxane is expressly defined by Applicants as an amount that is less than that defined by the manufacturer as being required for therapy, not an amount that is “determined” by contacting ovarian cancer cells.
Applicant points to in vitro working examples as providing written support for the amended claims. However, nowhere does Applicant describe using a concentration (e.g., 1 nM or 5 nM) of a taxane that does not inhibit proliferation of the ovarian cancer cell by at least about 50% as determined in vitro as the “subtherapeutic amount” of a taxane intended to be administered to a subject in vivo as recited in the amended claims.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-2, 5-7, 13, 15-17, and 25-33
Claims 1-2, 5-7, 13, 15-17, and 25-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over SCOTTON ET AL. (Cancer Research, 2002, vol. 62, pages 5930-5938), RAY ET AL. (Neoplasia, December 2011, vol. 13, no. 12, pages 1152-1161), and KAMPAN ET AL. (BioMed Research International, Volume 2015, Article ID 413076, 21 pages) in view of POZNANSKY ET AL. (US 2011/0287949 A1; Published Nov. 24, 2011), FEARON (WO 2015/019284 A2; Published February 12, 2015) and SINGH ET AL. (WO 2012/058241 A2; Published May 3, 2012).

Teachings of SCOTTON ET AL.
	Respecting amended Claims 1, 5, and 6, Scotton et al. teach of 14 chemokine receptors investigated, only CXCR4 was expressed on ovarian cancer cells.  To further understand the role of this chemokine receptor in ovarian tumor biology, Scotton et al. teach they studied the action of its ligand, CXCL12 (stromal cell-derived factor 1), on the CXCR4-expressing ovarian cancer cell lines IGROV. Ligand stimulation of the CXCR4 receptor resulted in sustained activation of Akt/protein kinase B and biphasic phosphorylation of p44/42 mitogen-activated protein kinase in IGROV. When IGROV cells were cultured under suboptimal conditions, CXCL12 stimulated their in vitro growth, an effect that was abrogated by neutralizing antibodies to CXCR4. CXCL12 treatment of IGROV cells also induced mRNA and protein for tumor necrosis factor , a cytokine that is expressed by tumor cells in ovarian cancer biopsies. IGROV cells invaded through Matrigel toward a CXCL12 gradient.  Scotton et al. teach these biological effects of CXCL12 on IGROV cells were also inhibited by the small molecular weight CXCR4 antagonist AMD3100. Scotton et al. teach they found abundant intracellular CXCL12 protein in tumor cells in 15 of 18 ovarian cancer biopsies but not in epithelial cells from normal ovary or borderline disease. Scotton et al. teach the chemokine CXCL12 may have multiple biological effects in ovarian cancer, stimulating cell migration and invasion through extracellular matrix, as well as DNA synthesis and establishment of a cytokine network in situations that are suboptimal for tumor cell growth.  See Abstract; Fig. 9; Table 2.
	Scotton et al. teach the biological actions of CXCL12 on ovarian cancer cells were inhibited by the bicyclam inhibitor of CXCR4, AMD3100. Scotton et al. teach IGROV cells grow as i.p. xenografts in nude mice, and AM3100 is active in murine models of HIV/AIDS and rheumatoid arthritis. Scotton et al. teach they will be able to carry out preclinical studies of the potential of AMD3100 alone and in combination with biological and chemotherapeutic agents in ovarian cancer. See page 5937, left column, 3rd full paragraph.

Teachings of RAY ET AL.
	Respecting Claims 1, 5, and 6, Ray et al. teach chemokine CXCL12 and its receptor CXCR4 are upregulated in metastatic ovarian cancer cells and the intraperitoneal tumor microenvironment. CXCL12-CXCR4 signaling promotes multiple steps in proliferation and dissemination of ovarian cancer cells, suggesting that targeted inhibition of this pathway will limit tumor progression. See Abstract.
	Respecting Claims 16-17, 26-27, and 29-30, Ray et al. teach although up to 70% of patients respond initially to debulking surgery and chemotherapy with platinum and taxane-based drugs, cancer recurs in most patients. See page 1152, left column, 1st paragraph.
	Ray et al. teach CXCL12 is expressed by more than 90% of ovarian cancer cells and carcinoma-associated mesothelial cells, resulting in elevated levels of this chemokine in ascites of patients with ovarian cancer. See paragraph bridging pages 1152-1153.
	Ray et al. teach treatment with AMD3100, a clinically approved inhibitor of CXCL12-CXCR4, blocked ligand-receptor binding in the tumor microenvironment of mice with disseminated ovarian cancer. Furthermore, using separate imaging reporters to monitor CXCL12-CXCR4 binding and tumor growth, single-agent therapy with AMD3100 blocked CXCL12-CXCR4 binding, reduced tumor growth, and modestly prolonged survival of mice with disseminated ovarian cancer. See page 1153, left column, 2nd full paragraph; Figure 6.
	Ray et al. conclude that in clinical practice, CXCL12-CXCR4 inhibitors would almost certainly be used as part of integrated therapy for ovarian cancer, including debulking surgery and combination chemotherapy. Ray et al. teach their findings support further development of CXCL12-CXCR4 inhibitors for therapy for ovarian cancer and other malignancies and translation of such agents to clinical trials in ovarian cancer. See page 1160, left column, last paragraph.

Scotton et al. and Ray et al., while teaching that CXCL12 is expressed in epithelial ovarian cancer cells, that the biological actions of CXCL12 on ovarian cancer cells were inhibited by the bicyclam inhibitor of CXCR4 AMD3100, that monotherapy with AMD3100 blocked CXCL12-CXCR4 binding, reduced tumor growth, and modestly prolonged survival of mice with disseminated ovarian cancer, and suggesting further development of CXCL12-CXCR4 inhibitors such as AMD3100 alone and in combination chemotherapy for ovarian cancer, do not teach combining AMD3100 with a taxane in the treatment of ovarian cancer cells.

Teachings of KAMPAN ET AL.
	Kampan et al. teach paclitaxel, a class of taxane with microtubule stabilizing ability, has remained with platinum based therapy, the standard care for primary ovarian cancer management. See Abstract.
	Respecting treatment of ovarian cancer with paclitaxel, specifically epithelial ovarian cancer as recited in Claims 15, 25, and 28, Kampan et al. teach epithelial ovarian cancer is one of the leading causes of cancer death. The standard of care in advanced epithelial ovarian cancer encompasses surgical staging and resection followed by administration of paclitaxel-platinum based chemotherapy. See page 1, left column, 1st and 2nd paragraphs.
	Respecting Claims 16-17, 26-27, and 29-33, Kampan et al. teach approximately two-thirds of patients will respond to this [surgical staging and resection followed by administration of paclitaxel-platinum based chemotherapy] combined surgery-chemotherapy approach, but tumour recurrence occurs in almost all these patients at a median of 15 months from initial diagnosis and subsequent chemotherapy treatments are increasingly linked to chemoresistance.  Other than its contribution as one of the first line agent in a combined therapy, paclitaxel has been promising, as early as 1990, as a second line agent in relapsed platinum-refractory epithelial ovarian cancer. The clinical therapeutic effect of paclitaxel is promising with modulation of dose and route of administration for use in advanced ovarian cancer, either in primary or recurrent setting.  See page 1, paragraph bridging left and right columns.
	Kampan et al. teach several studies have used dose-dense paclitaxel in the treatment of advanced ovarian cancer and are summarized in Table 1.  Kampan et al. teach response rates were in the 20–50% range, where usually less than 10% would be expected. See page 9, right column, last full paragraph; Table 1.
	Kampan et al. teach a plateau has been reached regarding the benefits associated with standard 3-weekly intravenous administration of cytotoxic chemotherapy in advanced epithelial ovarian cancer. The ongoing battle for a better treatment regimen to delay relapse, promote remission, and most importantly improve the quality of life of patients with advanced epithelial ovarian cancer need not to go further than the ability to relook at the chemotherapy agents that are already available in a different approach. See page 16, left column, 1st paragraph.

	Kampan et al., while teaching administration of paclitaxel as a first-line therapy for epithelial ovarian cancer and a second-line therapy for relapsed platinum-refractory epithelial ovarian cancer, differ from the instant claims in so far as they do not disclose administering a “subtherapeutic amount” of paclitaxel in combination with an amount of AMD3100 to subjects having ovarian cancer cells/tumors.

Teachings of POZNANSKY ET AL.
	Poznansky et al. teach compositions and methods for diagnosing, monitoring or selecting a therapy for a neoplasia (e.g., ovarian, cervical, melanoma, and renal carcinomas), as well as compositions and methods for treating the neoplasia. See page 1, [0004].
	Poznansky et al. teach methods for identifying a neoplasia, identifying the presence or absence of a neoplasia, determining the clinical aggressiveness or stage of a neoplasia, and monitoring a neoplasia in a biologic sample, comprising detection of the presence, presence or absence, level of, or alteration in the level of a CXCL12 polypeptide, wherein the presence of the CXCL12 polypeptide identifies the presence of a neoplasia, detection of an increase identifies the presence of a neoplasia, increased level of CXCL12 relative to a reference indicates an increased clinical aggressiveness or stage of the neoplasia. See page 1, [0005]-[0008].
	Poznansky et al. teach the invention generally features a method of treating or preventing neoplasia in a subject in need thereof by administering to the subject an effective amount of an agent that reduces the expression or activity of FoxP3 or a CXCL12 polypeptide having a molecular weight greater than about 10 kd relative to a reference, thereby treating the subject. In one embodiment, the neoplasia is selected from the group consisting of ovarian, breast, cervical, melanoma, and renal carcinomas. The agent is a small compound (e.g., AMD3100) or an antibody or fragment thereof that selectively binds to FoxP3 or a CXCL12 polypeptide having a molecular weight greater than about 10 kd relative to a reference. See page 2, [0018].
	Poznansky et al. teach the chemokine CXCL12, is a known T cell chemoattractant that selectively binds the receptor CXCR4. Poznansky et al. teach until recently CXCL12 was thought only to have chemoattractant activity for T cells. The chemokine CXCL12 can also serve as a bidirectional cue, attracting T-cells at low concentration and repelling at high concentrations in vitro and in vivo. Low levels of CXCL12 expression result in infiltration of the tumor by T cells, delay in tumor growth and the development of a long lived tumor specific T cell mediated immune response. In contrast, high levels of CXCL12 expression result in reduced infiltration of the tumor by tumor antigen specific T cells and the suppression of anti-tumor immune responses via various mechanisms including the intratumoral accumulation of FoxP3+ suppressor T cells. See page 8, [0069].
	Respecting ovarian cancer cells, Poznansky et al. teach that CXCL12 is a biomarker for ovarian cancer.  Poznansky et al. teach that a 13-14 kD CXCL12 isoform polypeptide as well as an 8 kD CXCL12 isoform was expressed by ovarian cancer cells.  See Example 7; Figures 7A and 7B.



Teachings of FEARON
	Fearon teaches methods of increasing effector T cell accumulation in cancer cell-containing sites of a tumor, comprising administering to a subject in thereof a pharmaceutically effective amount of an inhibitor of CXCR4 signaling. See Abstract.
	As Fearon teaches “increasing effector T cell accumulation in cancer cell-containing sites of a tumor…comprising administering to a subject in need thereof…an inhibitor of CXCR4 signaling”, Fearon teaches contacting cancer cells with amounts of a CXCL12 signaling inhibitor [“inhibitor of CXCR4 signaling”] for periods of time to inhibit chemorepellant effects and increase migration of immune cells [“increasing effector T cell accumulation in cancer cell-containing sites of a tumor”] as claimed. 
	Specifically, Fearon teaches the present invention is concerned with therapy of tumors. In particular, the invention is concerned with reducing or preventing immune suppression and increasing T cell recruitment and accumulation in the cancerous tumor microenvironment, in order to overcome the exclusion and death of CD3+ T cells, and preferably CD3+ effector T cells from the tumor and the suppression of anti-tumor T-cell activity.  See page 1, [0001].
	Fearon teaches the present invention relates to a method of inhibiting T cell exclusion in a tumor1 [i.e., a “chemorepellent effect”], wherein the method comprises administering to a patient a pharmaceutically effective amount of a CXCR4 signaling inhibitor wherein the CXCR4 signaling inhibitor increases the proximity or the frequency of the T-cells among the cancer cells contained in the tumor. See page 2, [0009].
	Fearon teaches in further preferred embodiments, the CXCR4 antagonist is BMS-936564/MDX-1338, LY2510924, 1,1'-[1,4-phenylenebis(methylene)]bis[1,4,8,11-tetraazacyclotetradecane] (AMD3100; Plerixafor), N,N-dipropyl-N-[4-({[(lH-imidazol-2-yl)methyl)benzyl][(1-methyl-1H-imidazol-2-yl)methyl]amino]methyl)benzyl]-N-methylbutane-l, 4-diamine tri(2R, 3R)-tartrate (KRH-3955), ([5-(4-methyl-l-piperazinyl)-2-({methyl[(85)-5,6,7,8-tetrahydro-8-quinolinyl]amino| methyl)imidazo[ 1,2-«]pyridin-3-yl] methanol) (GSK812397), or N-(lH-benzimidazol-2-ylmethyl)-N'-(5,6,7,8-tetrahydroquinolin-8-yl)butane-1,4-diamine (AMD11070). See page 2, [0016]-[0017].
	Respecting treatment of ovarian cancer, Fearon teaches in preferred embodiments, the tumor is an adenocarcinoma, sarcoma, skin cancer, melanoma, bladder cancer, brain cancer, breast cancer, uterine cancer, ovarian cancer, prostate cancer, lung cancer, colorectal cancer, cervical cancer, liver cancer, head and neck cancer, esophageal cancer, pancreas cancer, pancreatic ductal adenocarcinoma (PDA), renal cancer, stomach cancer, multiple myeloma or cerebral cancer. See page 2, [0014].
	As per the instant claims, Fearon teaches in other preferred embodiments, the method also comprises administering other anti-cancer therapies. In these embodiments, other anti-cancer therapies include, but are not limited to: chemotherapeutic agents, radiation therapy, cancer therapy, immunotherapy, or cancer vaccines. See page 3, [0025]. Fearon teaches the CXCR4 signaling inhibitor may be administered together with other anti-cancer therapies, such as conventional chemotherapeutic agents, radiation therapy or cancer immunotherapy. For example, the CXCR4 signaling inhibitor is administered together with an anti-cancer compound. See page 13, [00119].
	As per the instant claims, Fearon teaches the anti-cancer compound for use in combination with CXCR4 as disclosed herein includes, inter  alia, antimitotic drugs such as paclitaxel.  See page 4, [0027]; page 14, [00120].
	As per Claims 1, 5, and 6, Fearon teaches administration of anti-cancer compounds and the CXCR4 signaling inhibitor may be simultaneous, separate or sequential.  By “sequential”, Fearon teaches it is meant that the anti-cancer compounds and the CXCR4 signaling inhibitor are administered at different points in time.  For example, the anti-cancer compounds may be administered first, followed by administration of the CXCR4 signaling inhibitor, or vice versa.  Preferably, a sequential dose will occur such that the second of the two agents is administered within 48 hours, preferably within 24 hours. See page 16, [00141].
	Working examples taught by Fearon include administering AMD3100, alone or in combination with immunological checkpoint antagonists, to mice bearing tumors and demonstrated that AMD3100 completely arrested tumor growth. See Example 2.
	Fearon differs from the instant claims in so far as the reference does not disclose administering a “subtherapeutic amount” of a chemotherapeutic agent in combination with a CXCR4 antagonist.

Teachings of SINGH ET AL.
	Singh et al. teach methods and compositions for ameliorating pancreatic cancer targeting the CXCR4 receptor and the CXCL12 ligand. Some embodiments relate to methods of reducing the resistance of a tumor cell to a chemotherapeutic agent comprising inhibiting CXCL12. In some embodiments, inhibiting CXCL12 comprises contacting the cell with a CXCR4 antagonist. See page 2, [0006].
	Like Fearon above, Singh et al. teach the CXCR4 antagonist is selected from the group consisting of Plerixafor (AMD3100), BKT140, TN14003, CTCE-9908, KRH-2731, TC14012, KRH-3955, and AMD070. In some embodiments, the CXCR4 antagonist comprises Plerixafor (AMD3100). See page 2, [0007]. Singh et al. teach inhibiting CXCL12 comprises contacting the tumor cell with a CXCR4 antagonist. The CXCR4 antagonist is selected from the group consisting of Plerixafor (AMD3100), BKT140, TN14003, CTCE-9908, KRH-2731, TC14012, KRH-3955, and AMD070. In some embodiments, the CXCR4 antagonist comprises Plerixafor (AMD3100). See page 3, [0014].
	Singh et al. teach some embodiments also include administering a chemotherapeutic agent to the subject. In some embodiments, the administration of the CXCL12 inhibitor to the subject decreases the resistance of the tumor to the chemotherapeutic agent. See page 5, [0034]-[0035]. Specifically, Singh et al. teach pancreatic cancer cells treated with gemcitabine exhibited reduced cytotoxicity in presence of CXCL12 as compared to the cells treated with drug alone. CXCL12 induced the activation of PAK, ERK and Akt signaling pathways, enhanced transcriptional activities of b-catenin and NF­KB, and expression of survival proteins. AMD3100 arrested the CXCL12-induced pancreatic cancer cell growth and drug-resistance. See page 8, [0049].
	Singh et al. teach AMD3100 can abrogate the survival effect of CXCL12-CXCR4 signaling and can serve as a therapeutic modality either alone or in combination with Gemcitabine to effectively inhibit the growth of pancreatic cancer cells. See page 9, [0051].
	Regarding a “subtherapeutic amount of a taxane”, Singh et al. teach increasing the sensitivity of a tumor cell to a chemotherapeutic compound can include contacting the cell with an effective amount of a CXCL12 inhibitor and an effective amount of a chemotherapeutic agent. In some embodiments, the effective amount of the chemotherapeutic compound is less than the effective amount of the chemotherapeutic compound in the absence of the CXCL12 inhibitor by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more. In some embodiments, the effective amount of the CXCL12 inhibitor is an amount which significantly reduces the IC50 of the chemotherapeutic compound. In some such embodiments, the IC50 of the chemotherapeutic agent is reduced by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more. See page 11, [0056]-[0058].
	As per Claims 1, 5, and 6, Singh et al., like Fearon, teach that contacting a cell with a CXCL12 inhibitor in combination with a chemotherapeutic agent can include contacting the cell with the CXCL12 inhibitor and the chemotherapeutic agent at the same time, at different times, and at overlapping time periods. The cell may be contacted with the CXCL12 inhibitor before, after, or during the period of time the cell is contacted with the chemotherapeutic agent. In some embodiments, contacting the cell with the chemotherapeutic agent commences before contacting the cell with the CXCL12 inhibitor. In some embodiments, contacting the cell with the chemotherapeutic agent is before contacting the cell with the CXCL12 inhibitor. In some embodiments, contacting the cell with the CXCL12 inhibitor commences before contacting the cell with the chemotherapeutic agent. In some embodiments, contacting the cell with the CXCL12 inhibitor is before contacting the cell with the chemotherapeutic agent.  See page 12, [0059].
	Singh et al. teach methods of ameliorating cancer in a subject. Some such embodiments include administering an effective amount a CXCL12 inhibitor and an effective amount of the chemotherapeutic compound to the subject, wherein the effective amount of the chemotherapeutic compound is significantly less than the effective amount of the chemotherapeutic compound in the absence of the CXCL12 inhibitor. Some embodiments include methods for reducing the dosage of a chemotherapeutic agent needed to treat a cancer in a subject. Some such embodiments include administering an effective amount a CXCL12 inhibitor and an effective amount of the chemotherapeutic compound to the subject, wherein the effective amount of the chemotherapeutic compound is significantly less than the effective amount of the chemotherapeutic compound in the absence of CXCL12 inhibitor. More embodiments include decreasing the resistance of a cancer in a subject to a chemotherapeutic compound. More embodiments include increasing the sensitivity of a cancer in a subject to a chemotherapeutic compound. Some such embodiments include administering an effective amount a CXCL12 inhibitor and an effective amount of the chemotherapeutic compound to the subject, wherein the effective amount of the chemotherapeutic compound is significantly less than the effective amount of the chemotherapeutic compound in the absence of the CXCL12 inhibitor. In particular embodiments, the cancer comprises a pancreatic cancer. In some embodiments, the chemotherapeutic compound comprises gemcitabine. In some embodiments the chemotherapeutic compound comprises gemcitabine and Erlotinib. See page 12, [0061].

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the CXCL12 signaling inhibitor/CXCR4 antagonist AMD3100 with a subtherapeutic amount of a taxane for administration to a subject with ovarian cancer as taught by the combine teachings of Scotton et al., Kampan et al., Poznansky et al., Fearon, and Singh et al. The skilled artisan would have been motivated to use such a combination therapy in the treatment of ovarian cancer, particularly epithelial ovarian cancer that has progressed to recurrent platinum resistant disease, because, inter alia:
i) CXCL12 is expressed in epithelial ovarian cancer cells (Scotton et al. and Ray et al.); 
ii) the biological actions of CXCL12 on ovarian cancer cells were known to be inhibited by the bicyclam inhibitor of CXCR4, AMD3100 (Scotton et al. and Ray et al.); 
iii) monotherapy with AMD3100 blocked CXCL12-CXCR4 binding, reduced tumor growth, and modestly prolonged survival of mice with disseminated ovarian cancer (Ray et al.);
iv) paclitaxel was a known clinically effective first-line therapy for epithelial ovarian cancer and a second-line therapy for relapsed platinum-refractory epithelial ovarian cancer (Kampan et al.);
v) CXCL12 is taught to repel T-cells from tumors (Poznansky et al.); and
vi) CXCL12 signaling inhibitors, e.g., a CXCR4 antagonist such as AMD3100, inhibit T cell exclusion in a tumor and overcome resistance of cancer to chemotherapeutic agents (Poznansky et al., Fearon, and Singh et al.).  
Because AMD3100 was known to inhibit the biological actions of CXCL12 in ovarian cancer cells, blocked CXCL12-CXCR4 binding, reduced tumor growth, and modestly prolonged survival of mice with disseminated ovarian cancer (Scotton et al. and Ray et al.) and paclitaxel was a known as a clinically effective first-line treatment of epithelial ovarian cancer in combination with platinum drugs and a clinically effective second line agent in relapsed platinum-refractory epithelial ovarian cancer (Kampan et al.), the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, ovarian cancer treatment therapeutic effects when combined. MPEP §2144.06(1) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21,279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA I960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
The ordinarily skilled artisan would have also found it prima facie obvious to administer a “subtherapeutic” amount of a chemotherapeutic agent such as paclitaxel when administered in combination with a CXCL12 signaling inhibitor, e.g., a CXCR4 antagonist such as AMD3100, because Singh et al. expressly teaches that increasing the sensitivity of a tumor cell to a chemotherapeutic compound can include contacting the cell with an effective amount of a CXCL12 inhibitor and an effective amount of a chemotherapeutic agent and the effective amount of the chemotherapeutic compound is less than the effective amount of the chemotherapeutic compound in the absence of the CXCL12 inhibitor by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more. A person of ordinary skill in the art, reasonably apprised of Singh et al.’s teachings, would have had a reasonable expectation of success in employing a subtherapeutic amount of paclitaxel - as combined with Scotton’s, Ray’s, Poznansky’s, Fearon’s, or Singh’s CXCL12 signaling inhibitor AMD3100 - to yield the beneficial therapeutic effects of treating ovarian cancer taught by the combined teachings of Scotton et al., Ray et al., Kampan et al., Poznansky et al., Fearon, and Singh et al.
Applicant’s amended claims now require determining a subtherapeutic amount of a taxane that is insufficient for treatment of the ovarian cancer cell, wherein the subtherapeutic amount of the taxane is an amount that does not inhibit proliferation of the ovarian cancer cell by at least about 50%.
Singh et al. expressly teaches that increasing the sensitivity of a tumor cell to a chemotherapeutic compound can include contacting the cell with an effective amount of a CXCL12 inhibitor and an effective amount of a chemotherapeutic agent and the effective amount of the chemotherapeutic compound is less than the effective amount of the chemotherapeutic compound in the absence of the CXCL12 inhibitor by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more.  Contacting an ovarian cancer cell in vitro with different concentrations of a taxane and ascertaining inhibition of cell proliferation would have been well within the purview of a person of ordinary skill in the art and in fact was routine and commonplace in the art of cancer chemotherapy.  As the cited prior art teaches administering an amount of chemotherapeutic agent that is less than the “effective amount” of the chemotherapeutic compound in the absence of the CXCL12 inhibitor by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more, contacting ovarian cancer cells in vitro to determine such amounts would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed.  For example, if contacting an ovarian cancer cell with 10 nM paclitaxel inhibits ovarian cancer cell proliferation by 50%, a person of ordinary skill in the art would expect administration of 5 nM paclitaxel (50% less) in combination with a CXCL12 inhibitor such as AMD3100 would also inhibit ovarian cancer cell proliferation by 50% pursuant with the teachings of the cited prior art.
Applicants require the cancer cell or tumor is an ovarian cancer cell/ovarian tumor. In Claims 15-17 and 25-30, Applicants require the ovarian cancer cell or ovarian tumor is an epithelial ovarian cancer cell or epithelial ovarian cancer, an ovarian cancer cell or ovarian cancer that has progressed to recurrent platinum resistant disease, or wherein the subject has a recurrence of epithelial ovarian cancer, primary peritoneal cancer, or fallopian tube cancer. 
Scotton et al. teach the biological actions of CXCL12 on ovarian cancer cells were inhibited by the bicyclam inhibitor of CXCR4, AMD3100, and teach they will be able to carry out preclinical studies of the potential of AMD3100 alone and in combination with biological and chemotherapeutic agents in ovarian cancer. Ray et al. teach monotherapy with AMD3100 blocked CXCL12-CXCR4 binding, reduced tumor growth, and modestly prolonged survival of mice with disseminated ovarian cancer. Kampan et al. teach epithelial ovarian cancer is one of the leading causes of cancer death. The standard of care in advanced epithelial ovarian cancer encompasses surgical staging and resection followed by administration of paclitaxel-platinum based chemotherapy.  Kampan et al. further teach paclitaxel has been promising, as early as 1990, as a second line agent in relapsed platinum-refractory epithelial ovarian cancer. Poznansky et al. teach the invention provides compositions and methods for detecting and staging neoplasia (e.g., ovarian, cervical, melanoma, and renal carcinomas), for monitoring treatment efficacy, for selecting treatments appropriate for neoplasias (e.g., ovarian, cervical, melanoma, and renal carcinomas) of different stages, and for detecting a propensity for a patient to develop a neoplasia (e.g., ovarian, breast, cervical, melanoma, and renal carcinomas). See page 8, [0065].  Fearon teaches in preferred embodiments, the tumor is an adenocarcinoma, sarcoma, skin cancer, melanoma, bladder cancer, brain cancer, breast cancer, uterine cancer, ovarian cancer, prostate cancer, lung cancer, colorectal cancer, cervical cancer, liver cancer, head and neck cancer, esophageal cancer, pancreas cancer, pancreatic ductal adenocarcinoma (PDA), renal cancer, stomach cancer, multiple myeloma or cerebral cancer. See page 2, [0014].  
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation that administration of paclitaxel and AMD3100 to subjects with ovarian cancer would be an effective treatment in light of the fact that AMD3100 inhibits the biological actions of CXCL12 on ovarian cancer cells, the proven clinically efficacy of paclitaxel as both a first- and second-line treatment of ovarian cancer, including in relapsed platinum-refractory epithelial ovarian cancer, and the proven pre-clinical activity of AMD3100 as an anti-cancer agent, including reducing ovarian cancer tumor growth in vivo.
Applicants require the CXCL12 signaling inhibitor is AMD3100. 
As all of Scotton et al., Ray et al., Poznansky et al., Fearon, and Singh et al. teach the CXCL12/CXCR4 signaling inhibitor AMD3100 for use as an anti-cancer agent alone and in combination with other chemotherapeutic agents, the selection of AMD3100 as a suitable CXCL12/CXCR4 signaling inhibitor would have been prima facie obvious to a person of ordinary skill in the art.  
Applicants require the chemotherapeutic agent is a taxane and new Claims 31-33 require the taxane is paclitaxel. 
As Kampan et al. teach the taxane paclitaxel is clinically effective as both a first- and second-line treatment of ovarian cancer, including in relapsed platinum-refractory epithelial ovarian cancer, and Fearon teaches the anti-cancer compound for use in combination with a CXCR4 antagonist, e.g., AMD3100, as disclosed therein includes, inter  alia, antimitotic drugs such as paclitaxel, a person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation that administration of paclitaxel and AMD3100 to subjects with ovarian cancer would be an effective treatment in light of the proven clinically efficacy of paclitaxel as both a first- and second-line treatment of ovarian cancer, including in relapsed platinum-refractory epithelial ovarian cancer, and the proven pre-clinical activity of AMD3100 as an anti-cancer agent. 
In Claims 5, 6, and 13, Applicants require cancer cells/tumors expressing an amount of a chemokine, e.g., CXCL12, to produce a chemorepellent effect, i.e., whereby immune cells are repelled from the tumor. 
As Scotton et al. teach of 14 chemokine receptors investigated, only CXCR4 was expressed on ovarian cancer cells,  Ray et al. teach chemokine CXCL12 and its receptor CXCR4 are upregulated in metastatic ovarian cancer cells and the intraperitoneal tumor microenvironment, Poznansky et al. teach the chemokine CXCL12 can serve as a bidirectional cue, attracting T-cells at low concentration and repelling at high concentrations in vitro and in vivo, and Fearon and Singh et al. teach methods comprising administering a CXCL12 signaling inhibitor, e.g., a CXCR4 antagonist such as AMD3100, to inhibit T cell exclusion in a tumor and overcome resistance of cancer to chemotherapeutic agents, it would be obvious to the ordinary skilled artisan to administer a CXCL12 signaling inhibitor, e.g., a CXCR4 antagonist such as AMD3100, to treat ovarian cancer tumors in which concentrations of CXCL12 are “high” such that they produce a chemorepellent effect, i.e., repel T-cells, as taught in Poznansky et al.  Put another way, as low concentrations of CXCL12 attract T-cells (Poznansky et al.), a person of ordinary skill in the art would not administer a CXCL12 signaling inhibitor to treat tumors where T-cells are already attracted thereto, i.e., tumor cells expressing low concentrations of CXCL12. Indeed, Pozansky et al. teach that CXCL12 is a biomarker for ovarian cancer.  Indeed, Scotton et al. teach that CXCL12 is expressed in epithelial ovarian cancer cells, a finding confirmed by Pozansky et al. who teach that a 13-14 kD CXCL12 isoform polypeptide as well as an 8 kD CXCL12 isoform was expressed by ovarian cancer cells.  
	In Claims 2 and 7, Applicants require the cancer cell/tumor is “periodically” contacted with the CXCL12 inhibitor. 
As Fearon teaches multiple doses of the CXCR4 signaling inhibitor may be administered, for example 2, 3, 4, 5 or more than 5 doses may be administered after administration of the anti-cancer compounds, and the administration of the CXCR4 signaling inhibitor may continue for sustained periods of time after administration of the anti-cancer compounds, for example treatment with the CXCR4 signaling inhibitor may be continued for at least 1 week, at least 2 weeks, at least 3 weeks, at least 1 month or at least 2 months, any administration of multiple doses of AMD3100 over a period of time would be “periodically” administering AMD3100. 
In Claims 1, 5, and 6, Applicants require the CXCL12 signaling inhibitor AMD3100 is administered after the subtherapeutic amount of a taxane. 
Fearon teaches administration of anti-cancer compounds and the CXCR4 signaling inhibitor may be simultaneous, separate or sequential.  By “sequential”, Fearon teaches it is meant that the anti-cancer compounds and the CXCR4 signaling inhibitor are administered at different points in time.  For example, the anti-cancer compounds may be administered first, followed by administration of the CXCR4 signaling inhibitor, or vice versa.  Preferably, a sequential dose will occur such that the second of the two agents is administered within 48 hours, preferably within 24 hours. See page 16, [00141]. Singh et al., like Fearon, teach that contacting a cell with a CXCL12 inhibitor in combination with a chemotherapeutic agent can include contacting the cell with the CXCL12 inhibitor and the chemotherapeutic agent at the same time, at different times, and at overlapping time periods. The cell may be contacted with the CXCL12 inhibitor before, after, or during the period of time the cell is contacted with the chemotherapeutic agent. See page 12, [0059].
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Arguments
	Applicants argue:

    PNG
    media_image3.png
    268
    689
    media_image3.png
    Greyscale

Applicant’s argument is unavailing.  The combined teachings of the cited prior art render prima facie obvious the administration of AMD3100 and the taxane paclitaxel to subjects having ovarian cancer, wherein the paclitaxel is administered in an amount that is less than the “effective amount” of paclitaxel in the absence of AMD3100 by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more.   Contacting ovarian cancer cells in vitro to determine such amounts would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed.  For example, if contacting an ovarian cancer cell with 10 nM paclitaxel inhibits ovarian cancer cell proliferation by 50%, a person of ordinary skill in the art would expect administration of 5 nM paclitaxel (50% less) in combination with AMD3100 would also inhibit ovarian cancer cell proliferation by 50% pursuant with the teachings of the cited prior art. Contacting an ovarian cancer cell in vitro with different concentrations of a taxane and ascertaining inhibition of cell proliferation would have been well within the purview of a person of ordinary skill in the art and in fact was routine and commonplace in the art of cancer chemotherapy.  Furthermore, “determining a subtherapeutic amount of a taxane” could be readily performed in the mind of a person of ordinary skill in the art, for example by reading a figure of cell proliferation of ovarian cancer cells contacted with different concentrations of a taxane.
	Applicant argues they first identified that this “subtherapeutic amount” of
taxane may be beneficial to treatment of ovarian cancer cells with AMD3100. In particular, the Applicant tested ovarian cells’ capacity to inhibit cell growth when the cells are treated with both a subtherapeutic dose of Taxol and AMD3100. As shown in FIGs 2A-2B, both ovarian cancer models demonstrated significant decreases in cell growth compared to individual treatment, including treatment with a subtherapeutic dose of Taxol.
	In response, this is precisely what a person of ordinary skill in the art would expect.  Singh et al. expressly teaches that increasing the sensitivity of a tumor cell to a chemotherapeutic compound can include contacting the cell with an effective amount of a CXCL12 inhibitor, e.g., AMD3100, and an effective amount of a chemotherapeutic agent and the effective amount of the chemotherapeutic compound is less than the effective amount of the chemotherapeutic compound in the absence of the CXCL12 inhibitor by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-7, 13, 15-17, and 25-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 1) Claims 1-6 of U.S. Patent No. 9,789,171 and 2) Claims 1-6 of U.S. Patent No. 10/406,217, both in view of KAMPAN ET AL. (BioMed Research International, Volume 2015, Article ID 413076, 21 pages), POZNANSKY ET AL. (US 2011/0287949 A1; Published Nov. 24, 2011), FEARON (WO 2015/019284 A2; Published February 12, 2015) and SINGH ET AL. (WO 2012/058241 A2; Published May 3, 2012). 
The claims of both the ‘171 patent and the ‘217 patent are drawn to a method for increasing the migratory capacity of immune cells into a mammalian ovarian tumor exhibiting fugetactic activity on said immune cells due to CXCL12 secretion, wherein said immune cells comprise tumor antigen-specific T-cells, which method comprises:
	a) selecting a mammal having said tumor which secretes a fugetactic effective amount of CXCL12 around said tumor; 
b) contacting said T-cells with an anti-fugetactic concentration of 1,1'-[1,4-phenylenebis-(methylene)]bis[1,4,8,11-tetraazacyclotetradecane] [i.e., AMD3100] of from 0.08 g/mL up to 5 g/mL wherein said T-cells are now capable of increasing their migration into said tumor through the fugetactic activity of said tumor.
See Claim 1.
	Dependent claims of the ‘171 patent and the ‘217 patent encompass further administering an anti-cancer therapy (Claim 2), wherein the anti-cancer therapy is a chemotherapeutic agent selected from paclitaxel, cisplatin, and doxorubicin (Claim 3), wherein the chemotherapeutic agent is paclitaxel (Claim 4).
	The ‘171 patent claims differ from the ‘217 patent claims only in that Claim 1 of the ‘171 patent defines the concentration of CXCL12 is greater than 100 nM.
	As disclosed by Applicants, some chemokines including CXCL12, may exert chemorepellent activity at high concentrations (e.g., over about 10 nM).  See Specification at page 13, [0073].  Further, both the ‘171 patent and the ‘217 patent disclose by "fugetactic activity" it is meant the ability of an agent to repel (or chemorepel) a eukaryotic cell with migratory capacity (i.e., a cell that can move away from a repellant stimulus) and further disclose certain chemokines, including IL-8 and SDF-1 can also serve as chemorepellents at high concentrations (e.g., above 100 nM) where much of the chemokine exists as a dimer. Accordingly, a “tumor which secretes a fugetactic effective amount of CXCL12 around said tumor”, e.g., a concentration of CXCL12 greater than 100 nM, anticipates the claimed amount of a chemokine sufficient to produce a chemorepellent effect.
The ‘171 and ‘217 patents thus broadly circumscribe methods that encompass administering AMD3100 in amounts falling within the scope of the instant claims and paclitaxel in any amount to patients having ovarian tumors. The ’171 patent claims and ‘217 patent claims differ from instant independent Claims 1, 5, and 6 insofar as they do not recite administering a “subtherapeutic amount” of a taxane, e.g., paclitaxel. 
The ordinarily skilled artisan would have found it prima facie obvious to administer a “subtherapeutic” amount of a chemotherapeutic agent when administered in combination with a CXCL12 signaling inhibitor, e.g., a CXCR4 antagonist such as AMD3100 as recited in the ‘171 and ‘217 patent claims, because Singh et al. teaches that increasing the sensitivity of a tumor cell to a chemotherapeutic compound can include contacting the cell with an effective amount of a CXCL12 inhibitor and an effective amount of a chemotherapeutic agent and the effective amount of the chemotherapeutic compound is less than the effective amount of the chemotherapeutic compound in the absence of the CXCL12 inhibitor by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more. A person of ordinary skill in the art, reasonably apprised of Singh et al.’s teachings, would have had a reasonable expectation of success in employing a subtherapeutic amount of a chemotherapeutic agent - as combined with the ‘171 patent’s CXCL12 signaling inhibitor, e.g., a CXCR4 antagonist such as AMD3100 - to yield the beneficial therapeutic effect of treating ovarian cancer.
The ordinarily skilled artisan would have also found it prima facie obvious to administer a “subtherapeutic” amount of a chemotherapeutic agent such as paclitaxel when administered in combination with a CXCL12 signaling inhibitor, e.g., a CXCR4 antagonist such as AMD3100, because Singh et al. expressly teaches that increasing the sensitivity of a tumor cell to a chemotherapeutic compound can include contacting the cell with an effective amount of a CXCL12 inhibitor and an effective amount of a chemotherapeutic agent and the effective amount of the chemotherapeutic compound is less than the effective amount of the chemotherapeutic compound in the absence of the CXCL12 inhibitor by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more. A person of ordinary skill in the art, reasonably apprised of Singh et al.’s teachings, would have had a reasonable expectation of success in employing a subtherapeutic amount of paclitaxel - as combined with Poznansky’s, Fearon’s, or Singh’s CXCL12 signaling inhibitor AMD3100 - to yield the beneficial therapeutic effects of treating ovarian cancer taught by the combined teachings of Kampan et al., Poznansky et al., Fearon, and Singh et al.
In Claims 1, 5, and 6, Applicants require the cancer cell or tumor is an ovarian cancer cell/ovarian tumor. In Claims 15-17 and 25-30, Applicants require the ovarian cancer cell or ovarian tumor is an epithelial ovarian cancer cell or epithelial ovarian cancer, an ovarian cancer cell or ovarian cancer that has progressed to recurrent platinum resistant disease, or wherein the subject has a recurrence of epithelial ovarian cancer, primary peritoneal cancer, or fallopian tube cancer. 
Kampan et al. teach epithelial ovarian cancer is one of the leading causes of cancer death. The standard of care in advanced epithelial ovarian cancer encompasses surgical staging and resection followed by administration of paclitaxel-platinum based chemotherapy.  Kampan et al. further teach paclitaxel has been promising, as early as 1990, as a second line agent in relapsed platinum-refractory epithelial ovarian cancer. Poznansky et al. teach the invention provides compositions and methods for detecting and staging neoplasia (e.g., ovarian, cervical, melanoma, and renal carcinomas), for monitoring treatment efficacy, for selecting treatments appropriate for neoplasias (e.g., ovarian, cervical, melanoma, and renal carcinomas) of different stages, and for detecting a propensity for a patient to develop a neoplasia (e.g., ovarian, breast, cervical, melanoma, and renal carcinomas). See page 8, [0065].  Fearon teaches in preferred embodiments, the tumor is an adenocarcinoma, sarcoma, skin cancer, melanoma, bladder cancer, brain cancer, breast cancer, uterine cancer, ovarian cancer, prostate cancer, lung cancer, colorectal cancer, cervical cancer, liver cancer, head and neck cancer, esophageal cancer, pancreas cancer, pancreatic ductal adenocarcinoma (PDA), renal cancer, stomach cancer, multiple myeloma or cerebral cancer. See page 2, [0014].  
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation that administration of paclitaxel and AMD3100 to subjects with ovarian cancer would be an effective treatment in light of the fact that AMD3100 inhibits the biological actions of CXCL12 on ovarian cancer cells, the proven clinically efficacy of paclitaxel as both a first- and second-line treatment of ovarian cancer, including in relapsed platinum-refractory epithelial ovarian cancer, and the proven pre-clinical activity of AMD3100 as an anti-cancer agent.
In Claims 1, 5, and 6, Applicants require the chemotherapeutic agent is a taxane. New Claims 31-33 require the taxane is paclitaxel. 
As Kampan et al. teach the taxane paclitaxel is clinically effective as both a first- and second-line treatment of ovarian cancer, including in relapsed platinum-refractory epithelial ovarian cancer, and Fearon teaches the anti-cancer compound for use in combination with a CXCR4 antagonist, e.g., AMD3100, as disclosed therein includes, inter  alia, antimitotic drugs such as paclitaxel, a person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation that administration of paclitaxel and AMD3100 to subjects with ovarian cancer would be an effective treatment in light of the proven clinically efficacy of paclitaxel as both a first- and second-line treatment of ovarian cancer, including in relapsed platinum-refractory epithelial ovarian cancer, and the proven pre-clinical activity of AMD3100 as an anti-cancer agent. 
	In Claims 2 and 7, Applicants require the cancer cell/tumor is “periodically” contacted with the CXCL12 inhibitor. 
As Fearon teaches multiple doses of the CXCR4 signaling inhibitor may be administered, for example 2, 3, 4, 5 or more than 5 doses may be administered after administration of the anti-cancer compounds, and the administration of the CXCR4 signaling inhibitor may continue for sustained periods of time after administration of the anti-cancer compounds, for example treatment with the CXCR4 signaling inhibitor may be continued for at least 1 week, at least 2 weeks, at least 3 weeks, at least 1 month or at least 2 months, any administration of multiple doses of AMD3100 over a period of time would be “periodically” administering AMD3100. 
In Claims 1, 5, and 6, Applicants require the CXCL12 signaling inhibitor AMD3100 is administered after the subtherapeutic amount of a taxane. 
Fearon teaches administration of anti-cancer compounds and the CXCR4 signaling inhibitor may be simultaneous, separate or sequential.  By “sequential”, Fearon teaches it is meant that the anti-cancer compounds and the CXCR4 signaling inhibitor are administered at different points in time.  For example, the anti-cancer compounds may be administered first, followed by administration of the CXCR4 signaling inhibitor, or vice versa.  Preferably, a sequential dose will occur such that the second of the two agents is administered within 48 hours, preferably within 24 hours. See page 16, [00141]. Singh et al., like Fearon, teach that contacting a cell with a CXCL12 inhibitor in combination with a chemotherapeutic agent can include contacting the cell with the CXCL12 inhibitor and the chemotherapeutic agent at the same time, at different times, and at overlapping time periods. The cell inhibitor may be contacted with the CXCL12 inhibitor before, after, or during the period of time the cell is contacted with the chemotherapeutic agent. See page 12, [0059].
Applicant’s amended claims now require determining a subtherapeutic amount of a taxane that is insufficient for treatment of the ovarian cancer cell, wherein the subtherapeutic amount of the taxane is an amount that does not inhibit proliferation of the ovarian cancer cell by at least about 50%.
Singh et al. expressly teaches that increasing the sensitivity of a tumor cell to a chemotherapeutic compound can include contacting the cell with an effective amount of a CXCL12 inhibitor and an effective amount of a chemotherapeutic agent and the effective amount of the chemotherapeutic compound is less than the effective amount of the chemotherapeutic compound in the absence of the CXCL12 inhibitor by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more.  Contacting an ovarian cancer cell in vitro with different concentrations of a taxane and ascertaining inhibition of cell proliferation would have been well within the purview of a person of ordinary skill in the art and in fact was routine and commonplace in the art of cancer chemotherapy.  As the cited prior art teaches administering an amount of chemotherapeutic agent that is less than the “effective amount” of the chemotherapeutic compound in the absence of the CXCL12 inhibitor by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more, contacting ovarian cancer cells in vitro to determine such amounts would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed.  For example, if contacting an ovarian cancer cell with 10 nM paclitaxel inhibits ovarian cancer cell proliferation by 50%, a person of ordinary skill in the art would expect administration of 5 nM paclitaxel (50% less) in combination with a CXCL12 inhibitor such as AMD3100 would also inhibit ovarian cancer cell proliferation by 50% pursuant with the teachings of the cited prior art.
Therefore, the invention as a whole is not patentably distinct from the ‘171 and ‘217 patent claims.



Response to Arguments
	Applicants argue the ‘171 patent and the ‘217 patent each recite method claims of contacting T-cells with an anti-fugetactic agent. See claim 1 of each patent. Further dependent claims recite administering paclitaxel. See claim 3 of each patent. However, Applicants argue neither claim set recites methods comprising administering “a subtherapeutic amount” of taxane first followed by AMD3100, as recited in claims 1, 5, and 6. Applicants repeat their argument that Example 7 of the specification demonstrates that AMD3100 and low-dose Taxol delivered in combination limit the capacity of mouse and human ovarian cancer cells to form colonies on soft agar. Specification at pages 39-40 and FIGs. 5A and 5B. Applicants repeat their argument it was not until this experiment that one of ordinary skill in the art would be able to reasonably predict that a low dose of Taxol (e.g., 5 nM or 1 nM in ovarian cells) in combination with AMD3100 would have a beneficial result of killing an ovarian cancer cell, enhancing the therapeutic effect of Taxol, or increasing immune cell migration as recited in the pending claims.
	With regards to Applicants’ contention that the cited references fail to provide a reasonable expectation of success, the Examiner acknowledges that the individual cited references do not expressly disclose “a subtherapeutic amount of a taxane”. However, Applicants are reminded that the references are relied upon in combination and are not meant to be considered separately as in a vacuum. It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention). In the instant case, each of the therapeutics (AMD3100 and paclitaxel) had been individually taught in the prior art to be useful in treating ovarian cancer cells. As such, one of ordinary skill in the art would have reasonable expectation of success that by administering AMD3100 as claimed in the ’171 patent and ‘217 patent in combination with paclitaxel as also claimed in the ’171 patent and ‘217 patent and as taught by Kampan et al. and Fearon, one would achieve a method of treating ovarian cancer cells.  As the cited prior art expressly teaches administering an effective amount a CXCL12 inhibitor such as AMD3100 and an effective amount of the chemotherapeutic compound to the subject, wherein the effective amount of the chemotherapeutic compound is significantly less than the effective amount of the chemotherapeutic compound in the absence of the CXCL12 inhibitor (Singh et al.), a person of ordinary skill could readily and predictably contact ovarian cancer cells with different doses of AMD3100 and paclitaxel to determine the lowest effective dose levels with a reasonable expectation of success.  Such is routine and commonplace in the art of combination chemotherapy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/James D. Anderson/Primary Examiner, Art Unit 1629   
                                                                                                                                                                                                     UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
        
            
        
            
        
            
    

    
        1 Fearon defines “T cell exclusion” in a tumor as those tumor evasion mechanisms known in the art where effector CD3+ T cell subsets are prevented from recruitment and accumulation at the cancerous tumor microenvironment. See page 6, [0048].